PER CURIAM.
After reviewing the entire record in this matter, we construe the trial court’s order concerning attorney’s fees to be a determination that the sum of $3000 was a reason*1065able attorney’s fee for legal services provided to the appellant subsequent to a temporary order concerning fees. This construction results in a determination that a reasonable attorney’s fee for the entire proceeding was $6500 and that the appellee was required to pay $3500 of that amount. As so construed, we find that the trial court did not abuse its discretion and, accordingly, affirm. See Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980).
SCHEB, A.C.J., and SCHOONOVER and HALL, JJ., concur.